J-S66020-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    MICHAEL HENRY                              :
                                               :
                       Appellant               :   No. 1820 EDA 2017

          Appeal from the Judgment of Sentence November 26, 2014
             In the Court of Common Pleas of Philadelphia County
            Criminal Division at No(s): MC-51-MD-0001522-2014


BEFORE: GANTMAN, P.J., PANELLA, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY PANELLA, J.                               FILED MARCH 07, 2019

       Appellant, Michael Henry, appeals from the judgment of sentence

entered in the Philadelphia County Court of Common Pleas on November 26,

2014. He challenges the sufficiency of the evidence to support a finding of

indirect criminal contempt since the Commonwealth did not bring a necessary

witness1. We affirm.


____________________________________________


1 In the “Statement of Questions Involved” portion of his brief, Henry presents
two distinct questions: first, is the finding of indirect criminal contempt based
upon inadmissible hearsay or in the alternative based on insufficient evidence,
and second, whether he was deprived of his Due Process rights based on the
Commonwealth’s failure to bring a necessary witness. However, the argument
portion of his brief fails to conform with Pa. R.A.P. 2119(a). Henry fails to
include his hearsay argument in the head of either argument section, and fails
to ever develop the hearsay argument. Further, although he includes “due
process rights” in the head of his first argument section, he fails to address
the Due Process claim at all. Instead, he seems to merely repeat the same
J-S66020-18


       Following a preliminary hearing on September 17, 2013, a “stay away”

(protective) order was issued directing Henry to have no contact with the

Complainant, in a case involving theft and related charges under CP-51-CR-

0011718-2013.

       On November 26, 2014, Henry was convicted of Contempt for Violation

of PFA Order and sentenced to a term of five months and 29 days

incarceration. He was also found guilty of Contempt for Failure to Appear with

no further penalty.

       On December 8, 2014, Henry filed a Motion for Reconsideration. His

motion was denied by Order dated May 9, 2017. This timely appeal followed.

       Henry challenges the sufficiency of the Commonwealth’s evidence to

support his indirect criminal contempt conviction. Specifically, Henry argues

that the evidence was insufficient to convict him of indirect criminal contempt

because the Commonwealth failed to bring a necessary witness to the hearing.

       “When reviewing a contempt conviction … we are confined to a

determination of whether the facts support the trial court decision. [2] We will

____________________________________________


sufficiency of the evidence claim, including repeating paragraphs verbatim, in
both argument sections. Thus, we find both the hearsay and due process
claims waived. See Commonwealth v. Spotz, 18 A.3d 244, 281 n.21 (Pa.
2011) (finding matter waived for lack of development).

2 Again, Henry has raised no argument on appeal that the trial court erred in
reviewing the text messages. He only raises two sufficiency-based arguments.
We review the record as it exists in the absence of evidentiary error. As stated
in Henry’s own Standard of Review section of his brief, “The reviewing court



                                           -2-
J-S66020-18


reverse a trial court’s determination only when there has been a plain abuse

of discretion.” Commonwealth v. Brumbaugh, 932 A.2d 108, 111 (Pa.

Super. 2007) (citation omitted). “An abuse of discretion is not merely an error

of judgment, but is rather the overriding or misapplication of the law, or the

exercise of judgment that is manifestly unreasonable, or the result of bias,

prejudice, ill-will or partiality, as shown by the evidence of record.”

Commonwealth v. Griffiths, 15 A.3d 73, 76 (Pa. Super. 2010) (citation

omitted).

       Our standard of review in assessing the sufficiency of the evidence to

sustain an appellant’s conviction is as follows.

       The standard we apply … is whether viewing all the evidence
       admitted at trial in the light most favorable to the verdict winner,
       there is sufficient evidence to enable the fact-finder to find every
       element of the crime beyond a reasonable doubt. In applying [the
       above] test, we may not weigh the evidence and substitute our
       judgment for the fact-finder. In addition, we note that the facts
       and circumstances established by the Commonwealth need not
       preclude every possibility of innocence. Any doubts regarding a
       defendant’s guilt may be resolved by the fact-finder unless the
       evidence is so weak and inconclusive that as a matter of law no
       probability of fact may be drawn from the combined
       circumstances. The Commonwealth may sustain its burden of
       proving every element of the crime beyond a reasonable doubt by
       means of wholly circumstantial evidence. Moreover, in applying
       the above test, the entire record must be evaluated and all
____________________________________________


must view all of the evidence admitted, even improperly admitted evidence,
in conducting a sufficiency review.” Appellant’s Brief, filed 6/10/18, at 4 (citing
Commonwealth v. Watley, 81 A.3d 108, 113 (Pa. 2013)). “A sufficiency
claim will not be reviewed on a diminished record, but rather on the evidence
actually presented to the finder of fact rendering the questioned verdict.”
Commonwealth v. Brown, 52 A.3d 1139, 1163-66 (Pa. 2012) (citations
omitted).

                                           -3-
J-S66020-18


      evidence actually received must be considered. Finally, the trier
      of fact while passing upon the credibility of witnesses and the
      weight of the evidence produced, is free to believe all, part or none
      of the evidence.

Brumbaugh, 932 A.2d, at 109-110 (citation omitted).

      “Indirect criminal contempt is a violation of a court order that occurred

outside the court’s presence.” Commonwealth v. McMullen, 961 A.2d 842,

849 (Pa. 2008) (citation omitted). To establish indirect criminal contempt, the

Commonwealth must prove the following.

      (1) [T]he order was sufficiently definite, clear, and specific to the
      contemnor as to leave no doubt of the conduct prohibited; (2) the
      contemnor had notice of the order; (3) the act constituting the
      violation must have been volitional; and (4) the contemnor must
      have acted with wrongful intent.

Brumbaugh, 932 A.2d at 110 (unnecessary capitalization and citation

omitted).

      Here, the order entered by the trial court on September 17, 2013 clearly

stated that Henry was to have no contact with the Complainant. Given the

clear language of the order, Henry was aware of his duty to stay away from

Complainant and have no contact whatsoever with her. Henry had notice of

the order as it was entered in his presence and explained to him on September

17, 2013. His act of texting and calling the complainant was clearly volitional

since he fully admitted to doing so in order to respond to a message she had

sent him, and to ask her about her pregnancy. N.T., 10/14/14, at 18-19, 27-

29. These communications occurred after issuance of the stay away order.

See N.T., 11/26/14, at 18. Finally, Henry’s wrongful intent can be imputed to

                                      -4-
J-S66020-18


him since he was originally unforthcoming about his communications with the

complainant and only admitted to contacting the complainant after being

questioned further and trying to “rack [his] brain”. N.T., 10/14/14, at 28; See

Brumbaugh, at 111 (“[W]rongful intent can be imputed by virtue of the

substantial certainty that [one’s actions will be] … in violation of the PFA

order”).

      Viewing all the evidence in the light most favorable to the verdict winner,

we hold that the Commonwealth presented sufficient evidence to find every

element of indirect criminal contempt beyond a reasonable doubt. Henry

argues it was necessary to present the testimony of the Complainant. We

disagree, finding Henry’s own admissions were sufficient to establish his willful

disregard of the no contact order.

      We conclude that Henry’s claim is without merit and affirm the judgment

of sentence.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/7/19




                                      -5-